1

2

3                              UNITED STATES DISTRICT COURT
4                                     DISTRICT OF NEVADA
5                                               ***
6    JAMES GREEN,                                      Case No. 3:11-cv-00230-MMD-CBC
7                                      Petitioner,
            v.                                                       ORDER
8
     RENEE BAKER, et al.,
9
                                   Respondents.
10

11         This pro se petition for writ of habeas corpus pursuant to 28 U.S.C. § 2254 was

12   denied on the merits, and Petitioner has appealed. Following his notice of appeal,

13   petitioner filed an application for leave to proceed in forma pauperis, presumably pursuant

14   to Federal Rule of Appellate Procedure 24. As the Court has already granted Petitioner

15   leave to proceed in forma pauperis in this action and has not revoked that status for the

16   purposes of appeal, the application is unnecessary. Petitioner will be allowed to proceed

17   in forma pauperis on appeal pursuant to Rule 24(a)(3).

18         It is therefore ordered that Petitioner’s application for leave to proceed in forma

19   pauperis (ECF No. 89) is denied as moot.

20

21         DATED THIS 3rd day of January 2019.

22

23                                                    MIRANDA M. DU
                                                      UNITED STATES DISTRICT JUDGE
24

25

26

27

28
